In an action by the wife for a judicial separation, in which the court on October 29, 1962 made an order directing the, defendant husband to pay alimony and counsel fee pendente lite, the wife appeals from so much of an order of the Supreme Court, Queens County, dated January 8, 1963, as denied her motion insofar as it sought a counsel fee for services in opposing the husband’s appeal (decided herewith) from said order oft October 29, 1962. Order, dated January 8, 1963, insofar as appealed from, reversed without costs; and plaintiff’s motion, insofar as it seeks such counsel fee, is granted to the extent of awarding her a counsel fee of $100 and directing defendant to pay said sum to her within ten days after entry of the order hereon. In our opinion, the allowance of a counsel fee to the wife for services in opposing the husband’s said appeal should have been granted, despite the fact ^hat the order from which the husband appealed had granted leave to the wife to apply to the trial court for an additional counsel fee. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.